NO. 12-09-00382-CR

                           IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS

MARK ANTHONY MARTINEZ,                                 §        APPEAL FROM THE 7TH
APPELLANT

V.                                                     §        JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE                                               §        SMITH COUNTY, TEXAS


                                    MEMORANDUM OPINION
                                          PER CURIAM
         Appellant pleaded guilty, pursuant to a plea bargain, to aggravated kidnapping with the intent
to terrorize. See TEX. PENAL CODE ANN. § 20.04(a)(5) (Vernon 2003). The trial court found
Appellant guilty, and assessed punishment at imprisonment for seventeen years. We have received
the trial court=s certification showing that this is a plea bargain case and Appellant has no right to
appeal. See TEX. R. APP. P. 25.2(d). Accordingly, the appeal is dismissed for want of jurisdiction.
Opinion delivered November 18, 2009.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                   (DO NOT PUBLISH)